Citation Nr: 1130986	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for residuals of a right toe and right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a January 2009 Board hearing by the undersigned Veterans Law Judge held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in April 2009.  The Board directed that the RO ask the Veteran to identify the hospital(s) at which he was treated for his claimed inservice ankle, foot and/or toe injuries in 1956.  The Veteran indicated in a July 2009 letter that he did not remember the names or locations of any of the facilities at which he was treated.  The April 2009 remand also directed that the RO obtain records from three different private physicians, as well as the private facility Clifton Park Family Health Center, and the VA Community Based Outpatient Treatment Center in The Villages, Florida.  With the exception of the Clifton Park facility, these records were obtained between January 2010 and June 2010.  In June 2010, the Clifton Park Family Health Center notified the Veteran and the RO that the records were more than 10 years old and thus had been destroyed.  Accordingly, the Board finds that there has been substantial compliance with the directives of the April 2009 Remand in this case; although the Veteran's case is remanded below, it is not because an additional remand to comply with such directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in the Veteran's case.  The evidence of record submitted and obtained since the April 2009 Board remand, when considered in the aggregate, triggers VA's duty to assist in providing a VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

April 2006 and January 2008 notifications from the National Personnel Records Center indicate that the Veteran's service treatment records were lost in the 1973 fire at that facility.  Therefore, they are unavailable for review.  However, the Veteran has asserted, to include in his January 2009 Board hearing testimony and in August 2006 and March 2008 written statements that he sustained injuries to both his ankles, both his feet, and the toes of his right foot.  These injuries occurred both in Fort Dix, New Jersey, prior to his deployment to Germany, and after he was transferred to Germany.  Although the Veteran lacks the medical training to determine the precise nature of the injuries he sustained on these occasions (i.e. ankle sprain vs. bone break vs. simple bruise), his testimony and assertions that he experienced symptoms to include pain, and received medical treatment, are credible lay assertions which the Board accepts as evidence of an inservice injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, especially in light of the Veteran's service treatment records being unavailable, his recollections of his experiences in Fort Dix and in Germany are especially helpful. 

Further, the most recent treatment records, namely the August 2010 VA podiatry consult report, indicates currently diagnosed disabilities of both the left ankle and the right foot and toes.  To that end, some of the evidence of record, to include a September 2008 private treatment record, tends to suggest that there is a nexus between the Veteran's inservice injuries and his currently diagnosed conditions.  With evidence of inservice symptoms and of a current disability, VA's duty to assist by providing a VA examination is triggered.  McLendon, 20 Vet. App. at 81.  For these reasons, remand is required so that a VA examination may be conducted and a nexus opinion obtained. 

Finally, the Veteran has also asserted that his currently diagnosed gout, which appears to affect his ankles, is an integral part of his ankle, foot, and toe conditions; on remand, the relationship between the Veteran's diagnosed gout and his claimed ankle, foot, and toe conditions must be explored.  

Accordingly, the appeal is remanded for the following actions:

1.  Schedule the Veteran for one or more VA examinations, as necessary, to determine the etiology of any ankle, foot, and/or toe disorders found.  The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion, in light of the examination findings, the service and postservice medical evidence of record, and the lay statements of record, whether it is at least as likely as not that any ankle, foot, and/or toe disorder found is related to the Veteran's military service.  In light of the absence of the Veteran's service treatment records, the examiner must consider the Veteran's assertions as to his inservice injuries, as well as the the history of his symptomatology.  The examiner is also asked to determine if the diagnosed gout is etiologically related to the Veteran's inservice injuries, and whether it plays any part in the ankle, foot, and/or toe diagnoses noted in the record.  A complete rationale for all opinions expressed must be provided.

2.  Notify the Veteran that it is his responsibility to report any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may adversely affect the outcome of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

